[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               March 16, 2007
                               No. 05-16491                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 05-14028-CR-JEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,


                                    versus


COREY WAYNE MAKRIS,

                                                          Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (March 16, 2007)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Corey Wayne Makris appeals his conviction for possession with intent to
distribute five or more grams of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1). Makris contends that we should reverse his conviction because the

district court did not ensure that he fully understood the consequences of his guilty

plea. Specifically, he argues that the district court failed to explain during the

Federal Rule of Criminal Procedure Rule 11 colloquy that by signing the plea

agreement he was stipulating to his status as a career offender under U.S.S.G.

§ 4B1.1 and that such a stipulation would impact his sentencing. He claims that an

inquiry into his understanding of these matters was required because the career

offender classification is complex and has a drastic effect on the guidelines

calculations and the ultimate sentence imposed.

      Because the parties do not dispute that Makris failed to raise the issue before

the district court, we review this alleged Rule 11 violation only for plain error.

United States v. James, 210 F.3d 1342, 1343 (11th Cir. 2000). Makris bears the

burden of proving that (1) there was an error; (2) it was plain; and (3) it affected

his substantial rights. United States v. Moriarty, 429 F.3d 1012, 1019 (11th Cir.

2005). If Makris can demonstrate these three elements, we will reverse the error if

it seriously affected the fairness, integrity or public reputation of the judicial

proceedings. Id.

      Here, Makris has not shown that the district court erred. In accepting a



                                            2
defendant’s guilty plea the district court must insure that: (1) the guilty plea is

voluntary; (2) the defendant understands the nature of the charges against him; and

(3) he understands the consequences of his plea. Id. The court does this by

fulfilling the requirements of Rule 11, which we have recognized are “not

aspirational but mandatory, and deserve the careful attention of the district courts.”

Id. Specifically relevant here, the district court must address the defendant in open

court to determine whether he understands “the court’s obligation to apply the

Sentencing Guidelines, and the court’s discretion to depart from those guidelines

under some circumstances.” Fed. R. Crim. P. 11(b)(1)(M). With respect to this

section of Rule 11, the Advisory Committee’s Notes state that:

      [Rule 11(b)(1)(M)] assures that the existence of guidelines will be
      known to a defendant before a plea of guilty or nolo contendere is
      accepted. Since it will be impracticable, if not impossible, to know
      which guidelines will be relevant prior to the formulation of a
      presentence report and resolution of disputed facts, the amendment
      does not require the court to specify which guidelines will be important
      or which grounds for departure might prove to be significant.

Fed. R. Crim. P. 11 advisory committee’s notes 1989 amendments.

      Accordingly, once the defendant acknowledges that he is aware of the

guidelines, and states that he has discussed the effect of the guidelines with his

attorney, the district court’s Rule 11 obligations have been fulfilled. United States

v. Mosley, 173 F.3d 1318, 1328 (11th Cir. 1999) (noting that it was sufficient for



                                            3
Rule 11 purposes that “the district judge elicited from [the defendant] at the plea

proceeding that he knew about the Sentencing Guidelines and that he had discussed

the effect of the Sentencing Guidelines on his sentence with his attorney”); see also

United States v. Bozza, 132 F.3d 659, 661–62 (11th Cir. 1998) (concluding that

there was no Rule 11 violation where district court failed to inform defendant of

possible enhancement under U.S.S.G. § 2J1.7 during the sentencing colloquy).

      In this case, the district court did not run afoul of Rule 11. It was only

obligated to make Makris aware that it would be required to apply the guidelines

but had discretion to depart from them under certain circumstances. The district

court specifically asked Makris if he understood that the guidelines would be used

to help determine his sentence but that the guideline range would not be set until

after the presentence report was completed and he had an opportunity to object to

it. Makris answered in the affirmative. The district court was not obligated to tell

the defendant anything else about the sentencing consequences of his plea

agreement. See Mosley, 173 F.3d at 1328; Fed. R. Crim. P. 11 advisory

committee’s notes 1989 amendments. Accordingly, the district court did not

commit an error, plain or otherwise, by failing to inquire further into Makris’s

understanding of the stipulation in the plea agreement that he was eligible for the

career offender enhancement.



                                          4
      AFFIRMED.1




      1
        We need not reach Makris’s second argument that his waiver of the right to
appeal his sentence was neither knowing or voluntary because the only issue he
raises goes to the validity of his guilty plea and not to his sentence.

                                         5